       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 1 of 36                      FILED
                                                                                 2021 Jun-21 AM 11:52
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


TAKIRA TAYLOR,                   )
                                 )
          PLAINTIFF,             ) CASE NO.:
                                 )
v.                               )
                                 )
WILLIAM DONALDSON                ) PLAINTIFF DEMANDS A TRIAL
CORRECTIONAL FACILITY AND ) BY STRUCK JURY
LT. EDDIE WATTS AN INDIVIDUAL, )
                                 )
          DEFENDANTS.            )
__________________________________________________________________

                                 COMPLAINT



                        JURISDICTION AND VENUE

     1.    Plaintiff seeks legal and equitable relief to redress violations by the

Defendants of the Plaintiff’s rights secured by the following:

             a.    Title VII of the Civil Rights Act of 1964, as amended, 42

                   U.S.C. § 2000e, et seq. (“Title VII”);

             b.    Americans with Disabilities Act (“ADA”), and the Americans

                   with Disabilities Act Amendments Act (“ADAAA”);

             c.    42 U.S.C. § 1983; and

             d.    The laws of the State of Alabama.



                                        1
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 2 of 36




      2.     Supplemental Jurisdiction is proper pursuant to 28 U.S.C. § 1367.

All of Taylor’s claims arise out of a common nucleus of operative fact.

      3.     Venue lies within the Northern District of Alabama pursuant to 28

 U.S.C. § 1391.
                                      PARTIES

      4.     Takira Taylor (“Taylor”) is a female over the age of nineteen

(19). Taylor is a resident of Jefferson County, and was employed by the William

Donaldson Correctional Facility in Jefferson County, Alabama.

      5.     At all times relevant to this Complaint, William Donaldson

Correctional Facility (“Donaldson”) was, and is, an entity subject to suit in

Jefferson County Alabama, within the Northern District of Alabama. William

Donaldson Correctional Facility employs at least fifteen (15) persons within the

meaning of Title VII, 42 U.S.C. § 2000e(b), as amended, and 42 U.S.C. § 1983.

      6.     Defendant Lt. Eddie Watts (“Lt. Watts”) is an individual over the age

of nineteen (19). Lt. Watts is a lieutenant of the William Donaldson Correctional

Facility and a resident of Jefferson County, Alabama.

                     ADMINISTRATIVE PROCEDURES

      7.     On September 25, 2020 within 180 days of the acts of discrimination

of which she complains, Taylor filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”). (See Exhibit A).

      8.     On January 4, 2021 Taylor filed an Amended Charge of

                                          2
           Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 3 of 36




Discrimination with the EEOC. (See Exhibit B).

       9.      On March 19, 2021, Ms. Taylor received a Notice of Right to Sue

from the EEOC. (See Exhibit C).

       10.     Ms. Taylor has met all prerequisites for the filing of this lawsuit.

                             STATEMENT OF FACTS

       11.     In or around March 2019, Taylor was hired by William Donaldson

Correctional Facility in the position of Correctional Officer Senior (“CO1”) in

Bessemer, Alabama.

       12.     All Lieutenants, Captains, and Wardens were over Taylor in authority

at work.

       13.     In or around December 21, 2019, Taylor called Lt. Watts from a work

phone on a work related matter.

       14.     Lt. Watts and Taylor remained on the phone for over an hour.

       15.     In or around Saturday December 28, 2019, Lt. Watts invited Taylor to

his house.

       16.     Taylor was not feeling well, and Lt. Watts said he would “doctor” her

to feeling better.

       17.     In or around December 28, 2019, Taylor and Lt. Watts’ sexual

relationship began that night.

       18.     Shortly thereafter Taylor shared with Lt. Watts that she suffered from


                                            3
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 4 of 36




anxiety, depression, and seizures.

       19.     Lt. Watts began telling Taylor that he did not like her talking to other

males at work.

       20.     Lt. Watts became very controlling and Taylor was afraid to make him

mad.

       21.     In or around the end of January 2020, Lt. Watts began slapping Taylor

in the face.

       22.     Lt. Watts open handedly slapped Taylor approximately six (6) times.

       23.     In or around the end of February 2020, Lt. Watts began choking Taylor

when he was upset with her.

       24.     Lieutenant Watts choked Taylor approximately two (2) times.

       25.     When Watts was upset with Taylor he would take his anger out on her

while at work.

       26.     In or around March 28, 2020, Taylor texted Lt. Watts and told him

that: 1) she was so afraid of him; 2) she was afraid to say or do anything wrong

because that would upset him; 3) when he yells at her it is frightening; and 4) he

makes her feel less than.

       27.     Lt. Watts told Taylor it was in her best interest not to betray him.

       28.     In or around April 2, 2020, Taylor went to Lt. Watts’ house.

       29.     Taylor sat on the sofa with Lt. Watts and he turned on a movie.


                                            4
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 5 of 36




         30.   Taylor began to talk to her about her work day and all of a sudden Lt.

Watts grabbed her hand and placed it on his penis.

         31.   As Taylor continued to talk, Lt. Watts guided her hand up and down

his penis.

         32.   Then Lt. Watts placed his hand on the back of Taylor’s head and pulled

it down to begin sucking his penis.

         33.   Taylor could not move her head and was scared to make Lt. Watts

upset.

         34.   Taylor was afraid of Lt. Watts.

         35.   After it was over, Taylor immediately gathered her things and left Lt.

Watts’ house.

         36.   After Lt. Watts forced Taylor to engage in oral sex with him, Taylor

ended the sexual relationship.

         37.   Taylor was extremely offended by being forced into a sex act with her

superior.

         38.   When Taylor ended the sexual relationship Lt. Watts began treating

her harshly at work.

         39.   In or around May 3, 2020, as Taylor was walking into work, Lt. Watts,

asked Taylor if she was going to pull her hair back.

         40.   Taylor replied that she was going to do it when she got to her post.


                                           5
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 6 of 36




         41.   When Taylor got to her post she pulled her hair back.

         42.   In or around May 4, 2020 at approximately 3:00 p.m. Taylor had a

meeting with Captain Johnson, Captain Scott, and Warden Peters.

         43.   Captain Johnson asked Taylor about her hair being down on May 3,

2020.

         44.   Taylor responded by saying she pulled it up when she got to her post.

         45.   Then Captain Johnson told Taylor that she had a bad attitude with Lt.

Watts.

         46.   Captain Johnson also said she was tired of talking to Taylor about her

calling in to miss work.

         47.   Taylor and Captain Johnson had never talked about her calling in to

miss work prior to this conversation.

         48.   The only time Taylor called-in to miss work was for medical reasons

and when Taylor had been hospitalized for nineteen (19) hours.

         49.   Then Captain Johnson said she does not want Taylor working on her

shift.

         50.   Captain Scott wanted to restrict Taylor from working on the first shift.

         51.   Captain Johnson told Taylor that she needed to change shifts and that

she is not about to stop running the prison to accommodate Taylor and her situation.

         52.   In or around May 6, 2020, Taylor was accused of stealing time at work.


                                           6
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 7 of 36




      53.    Around May 10, 2020, Lt. Watts approached Taylor at work and said

that no matter what Taylor said or tried to do to him with his superiors that it would

not work.

      54.    In or around May 11, 2020, Taylor sent a formal written complaint to

Warden Peters and the Defendant’s EEO representative, Ms. Contenna Moore.

      55.    In Taylor’s formal written complaint to Donaldson she complains of:

how she was afraid of Lt. Watts; her sexual relationship with Lt. Watts; and the

trauma she experienced when Lt. Watts forced her to give him oral sex.

      56.    In or around May 13, 2020, Taylor received a Letter of Instruction from

Warden Peters in regards to her formal complaint.

      57.    In the Letter of Instruction, Warden Peters stated that there is no

evidence of harassment or a hostile work environment by Lt. Watts or any other

staff member towards Taylor.

      58.    In or around May 13, 2020, and on the same day, Warden Peters sent

Taylor a Pre-Dismissal Memorandum that alleged she committed six (6) violations

and seven (7) infractions at work.

      59.    Warden Peters’ Memo recommends that Taylor be dismissed as a CO1.

      60.    From in or around May 25, 2020 to approximately June 21, 2020,

Taylor began getting harassing anonymous text messages from an unidentified

number.


                                          7
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 8 of 36




      61.     Taylor believes that it was Lt. Watts because he mentioned sensitive

matters that Taylor told him and people that they work with at Donaldson.

      62.     The unidentified number kept talking about how he missed Taylor

giving him oral sex, mentioned people Taylor worked with, and apologized for what

he did.

      63.     The content of the text messages that was sent to Taylor include: “You

don’t want Greg (Donaldson’s Officer Greg Downey) to know you are just what he

thinks you are NOTHING”; “Yo pussy garbage but your deep throat is all that”;

“Fabo (Donaldson’s Officer Fabian Banks) says you are a dead beat”; “Deep throat

I miss your head”; “Stop acting crazy and accept my apology”; “My dick is big as

fuck you remember”; “choked and slurped on my dick”; “when are you going to let

me wet your throat up”; “I am trying to get my dick sucked again”; “Are you going

to link back up with me”; “Ain’t nobody playing I tried to say I was sorry”; and “I

am a male from your past. I told you I was jealous and it was fucked up what I did.”

      64.     In or around July 1, 2020, Taylor had a Pre-Dismissal Hearing and was

under extreme anxiety.

      65.     Taylor produced three (3) written statements of co-workers who

defended her position that she was indeed present at work.

      66.     In or around July 10, 2020, Taylor was admitted in the hospital for

approximately four (4) nights for anxiety and depression.


                                          8
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 9 of 36




         67.   In or around July 17, 2020, Taylor returned to work and unexpectedly

ran into Captain Johnson and had an anxiety attack.

         68.   In or around July 17, 2020, Taylor was sent home from work.

         69.   Shortly thereafter Taylor was accused of stealing contraband and using

cocaine.

         70.   Taylor voluntarily submitted herself to drug screens and she was

negative for using illegal drugs.

         71.   Captain Johnson has accused Taylor of being a “dirty cop”.

         72.   In or around August 8, 2020, Taylor went to the hospital and had a

seizure while she was at the hospital.

         73.   Taylor was cleared to return to work by the doctor for “desk work

only”.

         74.   In or around August 10, 2020, Warden Peters and Warden Morgan

accused Taylor of vandalizing Lt. Watts vehicle.

         75.   Taylor did not vandalize Lt. Watts’ car.

         76.   In or around August 14, 2020, Taylor got another “New Pre-Dismissal”

Letter.

         77.   In or around August 31, 2020, Taylor was called to Warden Morgan’s

office.

         78.   Warden Morgan read Taylor her Pre-dismissal paperwork, but said it


                                           9
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 10 of 36




was unclear and told Taylor to return to her post.

       79.   In or around September 1, 2020, Taylor had a scheduled doctor’s

appointment.

       80.   In or around September 1, 2020, Taylor missed that doctor’s

appointment because she had a terrible headache and was unable to drive.

       81.   In or around September 1, 2020, Taylor also called in to miss work that

day.

       82.   Warden Peters called Taylor back and spoke with Taylor’s uncle about

her condition.

       83.   Taylor called Warden Peters back that day and told him that she would

not be able to speak or meet to any of the 900’s (wardens or captains) without her

lawyer present.

       84.   In or around September 2, 2020, Taylor called Donaldson to see when

she could return to work.

       85.   Taylor was informed that Warden Peters sent an email to the staff

saying she was not allowed on the premises.

       86.   In or around September 3, 2020, Taylor called Donaldson and spoke

with her supervisor, Sgt. Omar Parker, and asked if Warden Peters really sent an

email stating that she was not allowed on the premises.

       87.   Sgt. Parker told Taylor that Warden Peters did send out an email to the


                                         10
         Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 11 of 36




staff saying that Taylor was not allowed on the premises.

        88.   Shortly thereafter Taylor emailed Warden Peters stating: 1) that she

never received his email; 2) that she will be coming to work if she did not hear from

him by noon the next day; and 3) that she did not want to meet with any of the 900’s

without her lawyer present.

        89.   In or around September 4, 2020, Taylor went to work and was stopped

at the gate by the K9 unit.

        90.   The K9 unit told Taylor to exit her vehicle, stand on the other side of

the road, and wait until Warden Peters arrived.

        91.   When Warden Peters arrived he read out loud a Mandatory Leave

Placement Letter to Taylor that placed her on leave for ten (10) days.

        92.   In or around September 23, 2020, Taylor emailed Warden Peters about

coming back to work.

        93.   Warden Peters said her mandatory leave was extended ten (10) more

days.

        94.   In or around September 30, 2020, Taylor received a letter stating that

her employment had been terminated, but the letter was dated September 14, 2020.

        95.   In or around October 17, 2020, Taylor received threatening text

messages from the unknown number telling her: “I told you it was in your best

interest not to betray me”; “you know who this is and how u texting but won’t


                                         11
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 12 of 36




pick up”; “so you know who I am now good. Naïve little girl you really think fubo

(Donaldson’s Officer Fabian Banks), gary d (Donaldson’s Officer Gary Downey),

and grey (Donaldson’s Officer Grey), is actually on your side” ; “there is no way

you can run from us”; “why didn’t you just do what you were told”; “you had

some good pussy and head I tell you that”; “canche this charge and give me what’s

mine. I’ll still own you”; “you know I can make all of this go away. All you have

to do is come over”; “you know we have power. We have power both ways after

any of our conversations you should know how we operate”; “we all know

Caldwell had you real good”; “call of the lawsuit or the death you always wanted

will approach you soon…”; and “I am not worried about anything this won’t be

traced back to me”.

      96.    Taylor believes it was Lt. Watts who sent her the threatening and

harassing text messages.

                  STATEMENT OF PLAINTIFF’S CLAIMS

                                  COUNT ONE
                STATEMENT OF PLAINTIFF’S TITLE VII CLAIMS
                    SEXUAL HARASSMENT & RETALIATION
            AGAINST WILLIAM DONALDSON CORRECTIONAL FACILITY

      97.    In or around December 28, 2019, Taylor and Lt. Watts’ sexual

relationship began that night.

      98.    Shortly thereafter Taylor shared with Lt. Watts that she suffered from



                                        12
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 13 of 36




anxiety, depression, and seizures.

      99.    Lt. Watts began telling Taylor that he did not like her talking to other

males at work and began trying to control her actions.

      100. Taylor was afraid of Lt. Watts.

      101. In or around the end of January 2020, Lt. Watts began slapping

Taylor in the face.

      102. Lt. Watts slapped Taylor approximately six (6) times.

      103. In or around the end of February 2020, Lt. Watts began choking

Taylor when he became upset.

      104. Lt. Watts choked Taylor approximately two (2) times.

      105. When Watts was upset with Taylor he would take his anger out on

her while at work.

      106. In or around March 28, 2020, Taylor texted Lt. Watts and told him

that: 1) she was so afraid of him; 2) she was afraid to say or do anything wrong

because that would upset him; 3) when he yells at her it is frightening; and 4) he

makes her feel less than.

      107. Lt. Watts told Taylor it was in her best interest not to betray him.

      108. In or around April 2, 2020, Taylor went to Lt. Watts’ house.

      109. Taylor sat on the sofa with Lt. Watts and he turned on a movie.

      110. Taylor began to talk to her about her work day and all of a sudden Lt.


                                         13
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 14 of 36




Watts grabbed her hand and placed it on his penis. As Taylor continued to talk Lt.

Watts guided her hand up and down his penis. Then Lt. Watts placed his hand on

the back of Taylor’s head and pulled it down to begin sucking his penis.

         111. Taylor could not move her head and was scared to make Lt. Watts

upset.

         112. Taylor was afraid of Lt. Watts.

         113. After it was over, Taylor immediately gathered her things and left Lt.

Watts’ house.

         114. After Lt. Watts forced Taylor to engage in oral sex with him, Taylor

ended the sexual relationship.

         115. Taylor was extremely offended, embarrassed, and ashamed by being

forced into a sex act with her superior.

         116. When Taylor ended the sexual relationship Lt. Watts began treating

her harshly at work.

         117. In or around May 6, 2020, Taylor was accused of stealing time at work.

         118. Around May 10, 2020, Lt. Watts approached Taylor at work and said

that no matter what Taylor said or tried to do to him with his superiors that it would

not work.

         119. In or around May 11, 2020, Taylor sent a formal written complaint to

Warden Peters and the Defendant’s EEO representative, Ms. Contenna Moore.


                                           14
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 15 of 36




      120. In Taylor’s formal written complaint to Donaldson she complains of:

how she was afraid of Lt. Watts; her sexual relationship with Lt. Watts; and the

trauma she experienced when Lt. Watts forced her to give him oral sex.

      121. In or around May 13, 2020, Taylor received a Letter of Instruction from

Warden Peters in regards to her formal complaint.

      122. In the Letter of Instruction, Warden Peters stated that there is no

evidence of harassment or a hostile work environment by Lt. Watts or any other

staff member towards Taylor.

      123. In or around May 13, 2020, Warden Peters sent Taylor a Pre-Dismissal

Memorandum that alleged she committed six (6) violations and seven (7) infractions

at work.

      124. In or around May 13, 2020, Warden Peters’ Memo recommends that

Taylor be dismissed as a CO1.

      125. From in or around May 25, 2020 to approximately June 21, 2020,

Taylor began getting harassing anonymous text messages from an unidentified

number.

      126. Taylor believes that it was Lt. Watts because he mentioned sensitive

matters that Taylor told him and people that they work with at Donaldson.

      127. The unidentified number kept talking about how he missed Taylor

giving him oral sex, mentioned people Taylor worked with, and apologized for what


                                       15
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 16 of 36




he did.

      128. The content of the text messages that was sent to Taylor include: “You

don’t want Greg (Donaldson’s Officer Greg Downey) to know you are just what he

thinks you are NOTHING”; “Yo pussy garbage but your deep throat is all that”;

“Fabo (Donaldson’s Officer Fabian Banks) says you are a dead beat”; “Deep throat

I miss your head”; “Stop acting crazy and accept my apology”; “My dick is big as

fuck you remember”; “choked and slurped on my dick”; “when are you going to let

me wet your throat up”; “I am trying to get my dick sucked again”; “Are you going

to link back up with me”; “Ain’t nobody playing I tried to say I was sorry”; and “I

am a male from your past. I told you I was jealous and it was fucked up what I did.”

      129. In or around July 1, 2020, Taylor had a Pre-Dismissal Hearing and was

under extreme anxiety.

      130. In or around September 30, 2020, Taylor received a letter stating that

her employment had been terminated, but the letter was dated September 14, 2020.

      131. In or around October 17, 2020, Taylor received threatening text

messages from the unknown number telling her: “I told you it was in your best

interest not to betray me”; “you know who this is and how u texting but won’t

pick up”; “so you know who I am now good. Naïve little girl you really think fubo

(Donaldson’s Officer Fabian Banks), gary d (Donaldson’s Officer Gary Downey),

and grey (Donaldson’s Officer Grey), is actually on your side” ; “there is no way


                                        16
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 17 of 36




you can run from us”; “why didn’t you just do what you were told”; “you had

some good pussy and head I tell you that”; “canche this charge and give me what’s

mine. I’ll still own you”; “you know I can make all of this go away. All you have

to do is come over”; “you know we have power. We have power both ways after

any of our conversations you should know how we operate”; “we all know

Caldwell (Donaldson’s Captain Caldwell) had you real good”; “call of the lawsuit

or the death you always wanted will approach you soon…”; and “I am not worried

about anything this won’t be traced back to me”.

      132. Lt. Watts sent Taylor the threatening and harassing text messages.

      133. Taylor is a female and a member of a protected class.

      134. William Donaldson Correctional Facility targeted Taylor based on

her sex and subjected her to adverse treatment.

      135. Taylor’s sex was a motivating factor in William Donaldson

Correctional Facility’s decision to subject her to adverse employment actions.

Quigg v. Thomas County Sch. Dist., 814 F.3d 1227, 1235 (11th Cir. 2016).

      136. Taylor suffered less preferential terms and conditions of employment

than similarly-situated male employees.

      137. Taylor was terminated by a male and was denied income.

      138. Taylor was subject to gender derogatory and sexual remarks and acts

from her supervisor, Lt. Watts.


                                          17
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 18 of 36




       139. Lt. Watts frequently made sexual comments to Taylor, sexually

propositioned her, and forced her to give him perform oral sex.

       140. Taylor was forced twice into mandatory leave.

       141. Taylor sent a formal complaint about gender discrimination to Warden

Peters and the Defendant’s EEO representative, Ms. Contenna Moore.

       142.   Taylor’s complaints were never investigated or remedied.

       143. Taylor suffered retaliation after she complained of sexual harassment.

       144. Taylor was terminated after her complaints of gender discrimination.

       145. In retaliation for Taylor’s formal complaints, Warden Peters sends

Taylor a Pre-Dismissal Memorandum that alleged she committed six (6) violations

and seven (7) infractions at work and recommends that Taylor be dismissed as a

CO1.

       146. Such unlawful employment practices proximately caused Taylor to

suffer severe emotional distress, mental anguish, embarrassment, humiliation,

shame, trauma, financial loss, and loss of employment opportunity for which she

claims damages.

       147. Taylor seeks declaratory and injunctive relief, award of lost wages,

back pay, front pay, interest, nominal, compensatory and punitive damages for

humiliation, embarrassment, and mental anguish, costs, attorneys’ fees and any

and all such other relief the trier of fact may assess.


                                           18
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 19 of 36




                                    COUNT TWO
                 STATEMENT OF PLAINTIFF’S ADA/ADAAA
              DISPARATE TREATMENT & RETALIATION CLAIMS
           AGAINST WILLIAM DONALDSON CORRECTIONAL FACILITY

      148. In or around January 2020, Taylor told Lt. Watts that she suffered from

anxiety and depression.

      149. In early to mid 2020 Taylor had been hospitalized for nineteen (19)

hours for anxiety and depression.

      150. In or around July 1, 2020, Taylor had a Pre-Dismissal Hearing and was

under extreme anxiety.

      151. In or around July 10, 2020, Taylor was admitted in the hospital for

approximately four (4) nights for anxiety and depression.

      152. In or around July 17, 2020, Taylor returned to work and unexpectedly

ran into Captain Johnson and had an anxiety attack.

      153. In or around July 17, 2020, Taylor was sent home from work.

      154. Shortly thereafter Taylor was accused of stealing contraband and using

cocaine.

      155. Taylor voluntarily submitted herself to drug screens and she was

negative for using illegal drugs.

      156. Captain Johnson accused Taylor of being a “dirty cop”.

      157. In or around August 8, 2020, Taylor went to the hospital and had a


                                        19
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 20 of 36




seizure while she was at the hospital.

         158. Taylor was cleared to return to work by the doctor for “desk work

only”.

         159. In or around August 10, 2020, Warden Peters and Warden Morgan

accused Taylor of vandalizing Lt. Watts vehicle.

         160. Taylor did not vandalize Lt. Watts’ car.

         161. In or around August 14, 2020, Taylor got another “New Pre-Dismissal”

Letter.

         162. In or around September 1, 2020, Taylor had a scheduled doctor’s

appointment, but missed that doctor’s appointment because she had a terrible

headache and was unable to drive.

         163. In or around September 1, 2020, Taylor also called in to miss work that

day because of her illness.

         164. Warden Peters called Taylor back and spoke with Taylor’s uncle about

her condition.

         165. Taylor called Warden Peters back that day and told him that she would

not be able to speak or meet to any of the 900’s (wardens or captains) without her

lawyer present.

         166. In or around September 2, 2020, Taylor called Donaldson to see when

she could return to work.


                                          20
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 21 of 36




      167. Taylor was informed that Warden Peters sent an email to the staff

saying she was not allowed on the premises.

      168. In or around September 3, 2020, Taylor called Donaldson and spoke

with her supervisor, Sgt. Omar Parker, and asked if Warden Peters really sent an

email stating that she was not allowed on the premises.

      169. Sgt. Parker told Taylor that Warden Peters did send out an email to the

staff saying that Taylor was not allowed on the premises.

      170. Shortly thereafter Taylor emailed Warden Peters stating: 1) that she

never received his email; 2) that she will be coming to work if she did not hear from

him by noon the next day; and 3) that she did not want to meet with any of the 900’s

without her lawyer present.

      171. In or around September 4, 2020, Taylor went to work and was stopped

at the gate by the K9 unit.

      172. The K9 unit told Taylor to exit her vehicle, stand on the other side of

the road, and wait until Warden Peters arrived.

      173. When Warden Peters arrived he read out loud a Mandatory Leave

Placement Letter to Taylor that placed her on leave for ten (10) days.

      174. In or around September 23, 2020, Taylor emailed Warden Peters about

coming back to work.

      175. Warden Peters said her mandatory leave was extended ten (10) more


                                         21
         Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 22 of 36




days.

        176. In or around September 30, 2020, Taylor received a letter stating that

her employment had been terminated, but the letter was dated September 14, 2020.

        177. Defendant subjected Plaintiff to adverse treatment based on her

disability by terminating her employment after she stayed four (4) nights in the

hospital because of her disability.

        178. Plaintiff had a disability.

        179. Plaintiff was a qualified individual.

        180. Plaintiff has been discriminated and retaliated against in violation of

the ADA/ADAA because of her disability and/or perceived disability by Defendant.

        181. Defendant terminated Plaintiff because she had a disability.

        182. Defendant acted with malicious intent and/or reckless disregard for

Plaintiff’s federally protected rights.

        183. Defendant’s illegal discriminatory, harassing and adverse actions

injured Plaintiff.

        184. Defendant took an adverse employment action against Plaintiff by

forcing her to take mandatory leave and terminating her employment.

        185. Defendant has a habit and/or practice of discriminating against

employees that engage in protected activity.

        186. Plaintiff has no plain, adequate or complete remedy at law to redress


                                           22
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 23 of 36




the wrongs alleged herein and this suit declaratory relief, back pay, front pay,

punitive damages, compensatory damages (including damages for mental anguish),

interest, attorney fees, expenses, and costs.

      187.       Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices as set forth herein unless enjoined

by this court.

                                    COUNT THREE
          STATEMENT OF PLAINTIFF’S CLAIMS UNDER 42 U.S.C. § 1983
                        AGAINST LT. EDDIE WATTS

      188. Taylor was harassed because of her sex.

      189. Lt. Watts harassed Taylor because he was in a sexual relationship with

Taylor, which Taylor ended.

      190. Lt. Watts intentionally committed acts that created a sexually hostile

work environment.

      191. Lt. Watts physically and forcibly forced Taylor to give him oral sex

without her consent.

      192. After being forced to engage in oral sex with Lt. Watt’s, Taylor ended

the relationship.

      193. Prior to ending the relationship, Taylor told Lt. Watt’s that she was

afraid of him.

      194. Lt. Watts responded by telling Taylor it was in his best interest not to

                                             23
         Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 24 of 36




betray him.

        195. When Taylor ended the sexual relationship Lt. Watts began treating

her harshly at work.

        196. In or around May 3, 2020, as Taylor was walking into work, Lt. Watts,

asked Taylor if she was going to pull her hair back.

        197. Taylor replied that she was going to pull her hair back when she got to

her post.

        198. When Taylor got to her post she pulled her hair back.

        199. In or around May 4, 2020 at approximately 3:00 p.m. Taylor had a

meeting with Captain Johnson, Captain Scott, and Warden Peters.

        200. Captain Johnson asked Taylor about her hair being down on May 3,

2020.

        201. During this meeting, Captain Johnson told Taylor that she had a bad

attitude with Lt. Watts.

        202. Captain Johnson said he was tired of talking to Taylor about her calling

in to miss work.

        203. Taylor and Captain Johnson had never talked about her calling into

miss work prior to this conversation.

        204. During the same meeting, Captain Johnson told Taylor he did not want

Taylor working on her shift.


                                          24
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 25 of 36




        205. In or around May 6, 2020, Taylor was accused of stealing time at work.

        206. Around May 10, 2020, Lt. Watts approached Taylor at work and said

no matter what Taylor said or tried to do to him with his superiors that it would not

work.

        207. In or around May 11, 2020, Taylor sent a formal written complaint to

Warden Peters and the Defendant’s EEO representative, Ms. Contenna Moore.

        208. In Taylor’s formal written complaint to Donaldson she complains of:

how she was afraid of Lt. Watts; her sexual relationship with Lt. Watts; and the

trauma she experienced when Lt. Watts forced her to give him oral sex.

        209. In or around May 13, 2020, and on the same day, Warden Peters sent

Taylor a Pre-Dismissal Memorandum that alleged she committed six (6) violations

and seven (7) infractions at work.

        210. From in or around May 25, 2020 to approximately June 21, 2020,

Taylor began getting harassing anonymous text messages from an unidentified

number.

        211. Taylor believes that it was Lt. Watts because he mentioned sensitive

matters that Taylor told only him.

        212. The unidentified number kept talking about how he missed Taylor

giving him oral sex, mentioned people Taylor worked with, and apologized for what

he did.


                                         25
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 26 of 36




      213. In or around July 10, 2020, Taylor was admitted in the hospital for

approximately four (4) nights for anxiety and depression.

      214. In or around July 17, 2020, Taylor returned to work and unexpectedly

ran into Captain Johnson and had an anxiety attack.

      215. In or around July 17, 2020, Taylor was sent home from work.

      216. Shortly thereafter Taylor was accused of stealing contraband and using

cocaine.

      217. Taylor submitted herself to drug screens and she was negative for using

illegal drugs.

      218. Captain Johnson accused Taylor of being a “dirty cop”.

      219. In or around August 10, 2020, Warden Peters and Warden Morgan

accused Taylor of vandalizing Lt. Watts vehicle.

      220. Taylor did not vandalize Lt. Watts’ car.

      221. In or around September 2, 2020, Taylor called Donaldson to see when

she could return to work.

      222. Taylor was informed that Warden Peters sent an email to the staff

saying she was not allowed on the premises.

      223. In or around September 4, 2020, Taylor went to work and was stopped

at the gate by the K9 unit.

      224. When Warden Peters arrived he read out loud to Taylor a Mandatory


                                        26
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 27 of 36




Leave Placement Letter that placed her on leave for ten (10) days.

      225. In or around September 30, 2020, Taylor received a letter stating that

her employment had been terminated.

      226. In or around October 17, 2020, Taylor received threatening text

messages from the unknown number telling her: “I told you it was in your best

interest not to betray me”; listing four officers that worked at Donaldson when she

was employed there; and to “call off the lawsuit or the death you always wanted

will approach you soon…”

      227. Taylor did not welcome these offensive acts or statements.

      228. The offensive acts or statements were so severe or pervasive that they

materially altered the terms and conditions of Taylor’s employment.

      229. A reasonable person would find these offensive acts or statements

materially altered the terms and conditions of Taylor’s employment.

      230. Taylor personally believes that Lt. Watt’s actions poisoned her

relationship with other superiors and materially altered the terms and conditions of

her employment by leading to her termination.

      231. Lt. Watts had supervisory authority over Taylor in the terms and

conditions of her employment.

      232. Lt. Watts acted under color of state law by having supervisory

authority over Plaintiff in the terms and conditions of Taylor’s employment and


                                        27
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 28 of 36




abused that authority by telling other superiors of Taylor: she had a bad attitude

towards him; she stole time at work; she was abusing cocaine and illicit drugs; she

was stealing contraband; and that she vandalized Watts car.

      233. These offensive acts occurred once Taylor ended her relationship with

Lt. Watts.

      234. Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit declaratory relief, back pay, front pay,

punitive damages, compensatory damages (including damages for mental anguish),

interest, attorney fees, expenses, and costs.

      235.       Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices as set forth herein unless enjoined

by this court.

                                     COUNT FOUR
           STATEMENT OF PLAINTIFF’S CLAIMS UNDER 42 U.S.C. § 1983
            AGAINST WILLIAM DONALDSON CORRECTIONAL FACILITY

      236. Donaldson discriminated against Taylor in the terms, conditions, and

privileges of employment.

      237. Donaldson failed to follow policy and procedure, when its

decisionmakers failed to investigate Taylor’s complaints of sexual harassment

from Lt. Watts, and retaliating against her by writing her up on false disciplinary

charges.

                                             28
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 29 of 36




      238. Further, its decisionmakers failed to provide Taylor the proper

treatment under the ADA/ADAAA after she spent four (4) nights in the hospital.

      239. Donaldson’s decisionmakers also retaliated against Taylor in

violation of the ADA/ADAA by terminating her after spending four (4) nights in

the hospital.

      240. Despite this knowledge, Donaldson failed to properly train the

decisionmakers, and allowed a pervasive atmosphere of discrimination and

retaliation to exist within the workplace.

      241. This inaction from Donaldson was a policy or custom which allowed

and condoned discrimination and retaliation in the workplace.

      242. These acts and omissions caused Taylor to suffer damages.

      243. Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit declaratory relief, back pay, front pay,

punitive damages, compensatory damages (including damages for mental anguish),

interest, attorney fees, expenses, and costs.

      244.       Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices as set forth herein unless enjoined

by this court.

                                      COUNT FIVE
        STATEMENT OF PLAINTIFF’S INVASION OF PRIVACY CLAIMS
AGAINST LT. EDDIE WATTS & WILLIAM DONALDSON CORRECTIONAL FACILITY


                                             29
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 30 of 36




      245. Taylor realleges paragraphs 1–10, 12–37, 54-62, 74-76, and 84-96 as

if fully set out herein. This is a claim for invasion into Taylor’s privacy based on

the laws of the State of Alabama.

      246. Lt. Watts invaded Taylor’s personal and emotional sanctum by

forcing her to give him oral sex and text messaging her obscene and vulgar

messages.

      247. Lt. Watts kept sexually propositioning Taylor to keep giving him oral

sex and sex after their relationship ended.

      248. Donaldson invaded Taylor’s privacy by ratifying Lt. Watts decisions

to harass Taylor and not doing a proper investigation.

      249. Donaldson had actual notice of the actions complained of by Taylor

on May 11, 2020.

      250. Donaldson knew of discriminatory comments, harassing comments,

unwanted sexual advances that Taylor was subjected to by Lt. Watts.

      251. Taylor formally complained about the gender discrimination and

sexual harassment she was facing.

      252. Donaldson having such knowledge, ratified Lt. Watts’ conduct by

failing to investigate, remedy, or otherwise respond to Taylor’s complaints of

discrimination and retaliation.

      253. Lt. Watts placed Taylor in a false light with her peers and coworkers

                                         30
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 31 of 36




by denying Taylor’s allegations in her formal complaint.

      254. Donaldson, placed Taylor in a false light with her peers and her fellow

employees by placing her on mandatory leave and refusing to allow her on

Donaldson’s premises.

      255. Lt. Watts’ and Donaldson’s conduct proximately caused Taylor to

suffer embarrassment, humiliation, shame, pain and suffering, loss of reputation,

loss of career opportunity, emotional distress, loss of pay and benefits, and mental

anguish for which she claims damages.

      256. Taylor seeks declaratory and injunctive relief, award of nominal,

compensatory and punitive damages for humiliation, embarrassment, and mental

anguish, costs, interest, attorneys’ fees, and any other such relief as the trier of fact

may assess.

                                     COUNT SIX
         STATEMENT OF PLAINTIFF’S ASSAULT & BATTERY CLAIMS
AGAINST LT. EDDIE WATTS & WILLIAM DONALDSON CORRECTIONAL FACILITY

      257. Taylor realleges paragraphs 1–10, 12–37, 54-62, 74-76, and 84-96 as

if fully set out herein. This is a claim for assault and battery based on the laws of

the State of Alabama.

      258. Lt. Watts subjected Taylor to the threat of offensive and unwanted

touching by forcing her to have oral sex with him.

      259. Lt. Watts subjected Taylor to offensive and unwanted touching.

                                           31
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 32 of 36




      260. Lt. Watts’ conduct offended and embarrassed Taylor.

      261. Lt. Watts text messaged Taylor threatening texts that: “you know I

can make this all go away. All you have to do is come over”; “you know we have

power. We have power both ways…you should know how we operate”; and “call

off this lawsuit or the death you always wanted will approach you soon..”

      262. Taylor feared for her life after receiving theses text messages.

      263. Donaldson ratified and permitted Defendant Lt. Watts’ conduct.

      264. Donaldson is liable for the conduct of Lt. Watts.

      265. Donaldson and Lt. Watts injured Taylor.

      266. Lt. Watts’ and Donaldson’s conduct proximately caused Taylor to

suffer embarrassment, humiliation, shame, pain and suffering, loss of reputation,

loss of career opportunity, emotional distress, loss of pay and benefits, and mental

anguish for which she claims damages.

      267. Taylor seeks declaratory and injunctive relief, award of nominal,

compensatory and punitive damages for humiliation, embarrassment, and mental

anguish, costs, interest, attorneys’ fees, and any other such relief as the trier of fact

may assess.

                                   COUNT SEVEN
              STATEMENT OF PLAINTIFF’S CLAIMS FOR THE
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
AGAINST LT. EDDIE WATTS & WILLIAM DONALDSON CORRECTIONAL FACILITY



                                           32
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 33 of 36




      268. Taylor realleges paragraphs 1–10, 12–37, 54-62, 74-76, and 84-96 as

if fully set out herein. This is a claim arising under the laws of the State of Alabama

which prohibit the intentional infliction of emotional distress.

      269. Lt. Watts’s adverse treatment of Taylor, in particular his subjection of

her to severe, degrading, and humiliating discrimination and harassment, despite

her complaints, was outrageous, extreme, and beyond the bounds of decency.

      270. Lt. Watts made sexual comments and gender derogatory remarks to

Taylor.

      271. Lt. Watts sexually forced Taylor to give him oral sex.

      272. Lt. Watts called Taylor vulgar and obscene names via text messaging.

      273. Donaldson knew about his discriminatory and harassing conduct,

yet it failed to investigate of remedy Taylor’s complaints.

      274. Donaldson ratified Lt. Watts’s conduct, which was intentional,

willful, and employed to inflict severe emotional distress upon Taylor.

      275. Lt. Watts and Donaldson knew that Taylor suffered from depression

and anxiety.

      276. Lt. Watts and Donaldson knew of Taylor’s disabilities and used that

knowledge to control, harass, bully and demean her as a professional and as a

person.

      277. Lt. Watts’s conduct, ratified by Donaldson, is not condoned by society


                                          33
          Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 34 of 36




and should not go unpunished.

      278. As a proximate result of Donaldson’s unlawful conduct, Taylor

suffered adverse terms and conditions of employment, financial loss, humiliation,

mental anguish, trauma and embarrassment, loss of reputation, and loss of career

opportunity.

      279. Taylor seeks declaratory and injunctive relief, award of lost

employment benefits and wages, back pay, front pay, interest, nominal,

compensatory and punitive damages for humiliation, embarrassment, and mental

anguish, costs, attorneys’ fees, and any and all such other relief the trier of fact may

assess.

      WHEREFORE, Plaintiff respectfully requests this Court:

      A.       Grant a permanent injunction enjoining Defendant, its officers,

successors, assigns and all persons in active concert or participation with it, from

engaging further in its discriminatory treatment on the basis of gender, disability,

and retaliation based on protected activity;

      B.       Order Defendant to institute and carry out policies, practices and

programs which provide equal provisions and employment opportunities for all

employees, and which eradicate the effects of its past and present unlawful

employment practices, including implementing policies against gender and

disability discrimination in the work place and against retaliation for engaging in


                                           34
        Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 35 of 36




protected activities;

      C.      Order Defendant to make Taylor whole by providing front pay, back

pay, with prejudgment interest, back pay with prejudgment interest, in amounts to

be proved at trial, and other affirmative relief necessary to eradicate the effects of

its unlawful employment practices, including, but not limited to, Lt. Watts’s

termination, compensatory damages, punitive and liquidated damages;

      D.      Award the Plaintiff nominal, compensatory, punitive and liquidated

damages;

      E.      Award the Plaintiff her costs and expenses herein, including

reasonable attorney fees; and,

      F.      Award such other and further relief which this Court deems necessary

and proper.

              PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


                                               /s/ Nicole D. Edwards
                                               State Bar No.: ASB-4832-B19D
                                               Attorney for Plaintiff


OF COUNSEL:
EDWARDS & EDWARDS ATTORNEYS
AND MEDIATORS, PLLC
3603 Pine Lane SE, Ste. C
Bessemer, AL 35022
Tel.: (205) 549-1379
Fax: (205) 719-4033
E-mail: nicole@edwardsattys.com

                                          35
       Case 2:21-cv-00832-ACA Document 1 Filed 06/17/21 Page 36 of 36




PLAINTIFF’S ADDRESS:

Ms. Takira Taylor
c/o EDWARDS & EDWARDS
ATTORNEYS AND MEDIATORS, PLLC
3603 Pine Lane, Suite C
Bessemer, Alabama 35022



PLEASE SERVE DEFENDANTS AT THE FOLLOWING ADDRESS:

William Donaldson Correctional Facility
100 Warrior Lane
Bessemer, AL 35023-7299

Lt. Eddie Watts
100 Warrior Lane
Bessemer, AL 35023-7299




                                      36
